Per Curiam,
In this issue, devisavit vel non, framed for the purpose of trying and determining the three questions of fact recited therein, John M. Thomas, sole acting executor of the writing *282purporting to be tbe last will and testament of Charles Carter, deceased, is plaintiff, and Williams Carter and others, including all the children and heirs at law of said decedent, are defendants.
The proper solution of these questions depended of course upon a variety of minor facts and circumstances calculated to shed light on one or more of said main questions and thus enable the jury to reach a correct conclusion as to each of them. This necessitated the introduction of a mass of testimony which was submitted to and passed upon by the jury. The cause appears to have been carefully and ably tried in the court below. We have given to the questions presented by the record that consideration which their importance and the interests involved appear to require, and we are all of opinion that there is nothing in the assignments of error that would justify us in disturbing the judgment that was entered on the verdict in favor of the defendants; nor do we think that either of the specifications of error requires special notice. The case depended mainly on questions of fact which were for the exclusive consideration of the jury, and to them it appears to have been fairly submitted in a clear and comprehensive charge in which the principles of law, applicable to the facts which the testimony tended to prove, were fully and accurately stated. We find no error in the admission or rejection of evidence. Our examination of the testimony that was received and submitted to the jury has satisfied us that the findings of fact, of which their verdict is necessarily predicated, were fully warranted by the evidence; and hence there appears to be nothing on which to base a reversal of the judgment.
In affirming defendant’s requests for charge, the following substantially correct instructions were given to the jury, by the learned trial judge, to guide them in properly applying the-facts, as they might find them from the testimony, to the questions presented in the feigned issue :
“ A man may be of sound mind in regard to his dealings in general, but he may be under an insane delusion, and whenever it appears that the will was the direct offspring of the partial insanity or monomania under which the testator was laboring at the very time the will was made, that it was the moving cause of the disposition, and if it had not existed the will would have *283been different, it ought to be considered no will, although the general capacity of the testator may be unimpeached.”
“ The wife and children of a man are the natural objects of his affections, and where they are disinherited by a husband and a father, when he comes to dispose of his estate, the reasons for doing so are a proper subject to enter into the consideration of a jury in considering a case like the present, and any person will naturally inquire, why was this thing done ? Was the testator under an insane delusion, or has some powerful cause induced him to act thus ? ”
“ If a monomaniacal delusion is unalterably entertained against a wife or a daughter, who otherwise would have been his legatee or devisee, and who would seem to be the natural object of a man’s regard when he came to make a final disposition of his estate, and such delusion is shown to have been the operating motive which excluded them; and if the supposed act or misconduct, on the part of the wife or child or both, had no existence in fact, and was a creature of the diseased imagination of the testator, and the will was engendered by this delusion and was its offspring, and' made under its influence operating at the time and in the testamentary act; if, in short, the will was dictated by the delusion it cannot be sustained as a last will and testament, because it is the production of a mind incapable of correct reasoning as to the object of his bounty and the character of his wife and children, and their relations towards himself.”
These and other instructions of like import in the general charge, were fully warranted by the testimony; and on principle as well as authority, they were neither erroneous nor misleading : Taylor v. Trich, 165 Pa. 586; Boughton v. Knight, L. r. 3 Prob. & Divorce, 64. In the former, after defining “ partial insanity ” as “ a derangement of one or more of the faculties of the mind which prevents freedom of action,” it was said: “ The question in any given case is whether the act under investigation was done upon consideration of existing facts, or under the influence of a delusion that controlled the will of the doer and destroyed his freedom of action.” In its controlling principle, that case is not unlike the one before us.
Judgment affirmed.